Citation Nr: 9930314	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-00 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for degenerative disc 
disease, degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from June 1943 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in pertinent part, denied service 
connection for left knee disability and for degenerative disc 
disease, degenerative joint disease of the cervical spine on 
direct and secondary bases.  The appellant limited her appeal 
to direct service connection claims during her February 1998 
appearance before the undersigned.  The Board remanded this 
case in June 1998.


REMAND

In June 1998, the Board remanded this claim, in part, in 
order to obtain opinion by a VA orthopedic specialist as to 
the following questions:

(1) Does the appellant have a current disability 
of the left knee and, if so, was the disability 
caused by, or aggravated by, active service?; 

(2) Is it at least as likely as not that the 
appellant's current cervical spine disability had 
its onset in, or was caused by injury in, active 
service?

In April 1999, VA obtained an opinion which stated that the 
appellant had never been seen or treated for left knee or 
neck symptomatology in service.  However, the examiner did 
not provide opinion as to the likelihood that the appellant's 
current left knee and cervical disabilities are etiologically 
related to her in- service slip and fall injury, as requested 
by the Board.  Accordingly, a remand of this case for 
compliance with the Board's remand order is required.  
Stegall v. West, 11 Vet.App. 268, 271 (1998) (a remand by the 
Board confers upon a claimant the right to VA compliance with 
the remand orders, and imposes on VA a concomitant duty to 
ensure compliance with those terms).  See also Smith v. 
Brown, 5 Vet.App. 335 (1993) (the Board must remand a VA 
examination which omits an opinion specifically requested by 
the Board).

The Board also remanded this claim, in part, in order to 
obtain medical records from George A. Aubert, D.C, the 
appellant's former chiropractor, and the Cleveland VAMC 
beginning in the 1950's.  Review of the record shows that, to 
date, the appellant has failed to provide the RO with 
authorization to obtain records from her former chiropractor.  
According to VA Form 10-7131, returned in September 1998, the 
Cleveland VAMC was unable to locate any clinical records 
under either the appellant's maiden name (Grove) or her 
current married name (Meier).  The Board's review of the 
record reveals that, during the time period in question, the 
appellant was married to "Joseph Jane."  In view of the 
above, the Board is of the opinion that the RO undertake 
another attempt to obtain clinical records from the 
appellant's chiropractor and the Cleveland VAMC.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the appellant and 
request appropriate releases to obtain her 
complete medical records which correspond to 
treatment provided by George A. Aubert, D.C.  The 
RO should also request the names, addresses and 
approximate treatment dates of all current 
providers of treatment.  Thereafter, the RO should 
obtain copies of all records indicated by the 
appellant.

2.  The RO should take the necessary steps to 
obtain any current records of the appellant's VA 
inpatient and outpatient treatment, as well as 
inpatient and outpatient treatment records from 
the Cleveland VAMC, under the name "Eleanor 
Jones," beginning in the 1950's.

3.  The appellant is hereby advised that she has 
the right to submit additional evidence and 
argument on the matter in question while this case 
is in remand status.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

4.  The RO should ask the examiner who conducted 
the VA spine examination in January and April 1999 
to review the claims file and provide opinion on 
the following questions:  (1) Does the appellant 
have a current disability of the left knee and, if 
so, was the disability as least as likely as not 
caused by, or aggravated by, active service? and 
(2) Is it at least as likely as not that the 
appellant's current cervical spine disability had 
its onset in, or was caused by injury in, active 
service?  If the examiner is no longer available, 
or if he decides another examination of the 
appellant is necessary, such examination should be 
scheduled.  In rendering an opinion, the examiner 
should set forth his opinion in accordance with 
the question posed by the Board.  The claims 
folder and a copy of this remand should be made 
available to the examiner.

5.  The appellant is hereby advised that, in the 
event she fails to report for VA examination 
without good cause, her original compensation 
claim shall be rated based upon the evidence of 
record.  38 C.F.R. § 3.655(b) (1999).

6.  Following the completion of the above, the RO 
should readjudicate the claims for service 
connection for left knee disability and for 
degenerative disc disease, degenerative joint 
disease of the cervical spine.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and her representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


